Citation Nr: 0336724	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-05 663	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Fort Harrison, Montana


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
VA Regional Office (RO) in Seattle, Washington, which denied 
entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person or 
upon housebound status.  


REMAND

The veteran contends that, on account of his service-
connected disabilities, he is entitled to special monthly 
compensation based upon the need for regular aid and 
attendance of another person, or because he is housebound.  
Service connection is currently in effect for low back 
disability with right foot drop, currently evaluated as 60 
percent disabling; for left knee disability, currently 
evaluated as 20 percent disabling; and for bilateral 
postoperative bunions, currently evaluated as non-compensably 
disabling.  The combined rating for the veteran's service-
connected disabilities is 70 percent.  The veteran is 
currently in receipt of a total rating based on individual 
unemployability due to service-connected disabilities.

On file is VA Form 21-2680, Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance, completed 
by a VA physician in February 2001.  The examiner indicated 
on the form that the veteran presented for evaluation in a 
wheelchair, and the physician determined that the veteran was 
severely limited in activity due to back pain, previous leg 
surgery and a past thoracotomy for the treatment of lung 
cancer; he noted that the veteran also had diabetes.  The 
examiner indicated that the veteran was not able to walk 
without the assistance of another person.  The physician 
certified that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.

On a second VA Form 21-2680 completed by the same physician 
in January 2002, the examiner noted that the veteran 
presented in a good nutritional status, with an unsteady 
gait.  The examiner noted that the veteran was confined to a 
wheelchair but used two canes to ambulate in his home, and 
that the veteran was able to walk very short distances within 
his home without the assistance of another person.  In 
addition to the veteran's service-connected disabilities, the 
examiner noted that the veteran had diabetes and was status-
post right lower lobectomy for lung cancer.  The examiner 
again certified that the veteran required the daily personal 
health care services of a skilled provider without which the 
veteran would require hospital, nursing home or other 
institutional care.

In connection with the instant claim the veteran was examined 
in April 2002 by a VA family nurse practitioner, who noted 
that the veteran, per his report, was capable of traveling to 
the grocery store with assistance, and of driving his own 
car.  The veteran reported that he was able to walk in his 
house using two canes, and that he was able to perform his 
own activities of daily living.  The examiner noted that the 
veteran had several nonservice-connected disorders including 
residuals of a lung resection (to treat cancer), diabetes 
with progressive peripheral neuropathy affecting both feet, 
peripheral vascular disease, and history of gastroesophageal 
reflux disease and benign prostatic hypertrophy.

The record reflects that a VA Decision Review Officer, in May 
2002, met with the April 2002 examiner to determine whether 
she believed that the veteran was in need of the regular aid 
and attendance of another person.  She indicated that, to the 
best of her recollection, nothing during the examination 
suggested that the veteran's service-connected disabilities 
were so debilitating that he could not, if needed, cook for 
himself or protect himself from the hazards of daily living.

After reviewing the pertinent evidence on file, the Board is 
of the opinion that further VA examination of the veteran is 
necessary.  In this regard the Board notes that while the 
examiner who conducted the February 2001 and January 2002 
examinations concluded that the veteran was in need of the 
regular aid and attendance of another person, the physician 
noted the presence of significant nonservice-connected 
disabilities, and unfortunately failed to indicate whether 
the veteran's service-connected disabilities, alone, resulted 
in the need for the regular aid and attendance of another 
person.  With respect to the April 2002 examination, the 
Board points out that the examination was conducted by a 
family nurse practitioner, and that she did not address all 
of the factors relevant to determining whether the veteran is 
entitled to special monthly compensation.

In addition, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001, 
during the pendency of this appeal, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  The Board will therefore also remand the instant 
appeal in order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant case.

The Board lastly notes that while the veteran has been 
advised of the law and regulations pertaining to special 
monthly compensation based on the need for the regular aid 
and attendance of another person, he has not been advised of 
the law and regulations pertaining to special monthly 
compensation based on housebound status.

Under the circumstances, the Board concludes that further 
procedural and evidentiary development is required prior to 
adjudication of the instant appeal.  Accordingly, this case 
is REMANDED to the MROC for the following actions:

1.  The MROC must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the MROC 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).
  
2.  The MROC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the MROC should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously. 

3.  If the MROC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After the above-requested 
development has been completed, the 
MROC should schedule the veteran for 
a VA general medical examination 
(and any special examinations deemed 
necessary) to ascertain the severity 
of his service-connected 
disabilities and their combined 
effect on his ability to undertake 
daily tasks as contemplated by 38 
C.F.R. § 3.352.  Additionally, 
findings should be made sufficient 
to rate each of the veteran's 
disabilities in accordance with the 
rating criteria set forth in 38 
C.F.R. Part 4.  The examiner(s) 
should specifically indicate whether 
the veteran can dress and undress 
himself; whether he is able to keep 
himself ordinarily clean and 
presentable; whether he is in 
frequent need of adjustment of any 
prosthetic or orthopedic appliances 
for which he needs assistance; 
whether he can feed himself; whether 
he can attend to the wants of 
nature; whether he is bedridden as 
defined by 38 C.F.R. § 3.352(a); 
whether he is substantially confined 
to his dwelling or the immediate 
premises; whether he otherwise 
requires care or assistance on a 
regular basis to protect himself 
from the hazards or dangers incident 
to his daily environment; and 
whether he is substantially confined 
to his dwelling or immediate 
premises due to disability.  A 
complete rationale for all opinions 
should be provided.  The veteran's 
claims files, including a copy of 
this remand, must be made available 
to the examiner(s) for review.  

5.  Thereafter, the MROC should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The MROC should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the MROC should re-adjudicate 
the issue on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the MROC should issue a supplemental 
statement of the case which should include appropriate 
citations to the law and regulations pertaining to 
entitlement to special monthly compensation based on 
housebound status, and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the MROC.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the MROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
originating agencies to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

